Case 3:18-cv-07323-EMC Document 1-1 Filed 12/04/18 Page 1 of 1

JS 44 (Rev. 06/17)

provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the

CIVIL COVER SHEET

The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as

purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

lerk of Court for the

 

I. (a) PLAINTIFFS
KAMREE MILLER

(b) County of Residence of First Listed Plaintiff CONTRA COSTA

(EXCEPT IN U.S. PLAINTIFF CASES)

(c) Attorneys (Firm Name, Address, and Telephone Number)

Siegel, Yee & Brunner, 475 14th At, Ste 500, Oakland, CA 94612
Law Offices of Jeff Wozniak, 1663 Mission Street, Suite 200

San Francisco, California

94103

DEFENDANTS

NOTE:

Attorneys (If Known)

 

FRANK MERANDA; KEERAT LAL

County of Residence of First Listed Defendant

CONTRA COSTA

(IN U.S. PLAINTIFF CASES ONLY)

IN LAND CONDEMNATION CASES, USE THE LOCATION OF
THE TRACT OF LAND INVOLVED.

 

II. BASIS OF JURISDICTION (Place an “x” in One Box Only)

 

(For Diversity Cases Only)

I. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff

and One Box for Defendant)

 

 

 

 

 

 

 

 

 

O 1 US. Government A 3 Federal Question . PTF DEF PTF DEF
Plaintiff (U.S. Government Not a Party) Citizen of This State OG 1 © 1 Incorporated or Principal Place o4 04
of Business In This State
O 2 US. Government O04 Diversity Citizen of Another State o2 O 2 = Incorporated and Principal Place o5 05
Defendant (Indicate Citizenship of Parties in Item III) of Business In Another State
Citizen or Subject of a O 3 O 3 Foreign Nation oO6 O86
Foreign Country
IV. NATURE OF SUIT (lace an “x” in One Box Only) Click here for: Nature of Suit Code Descriptions. i
L CONTRACT. TORTS FORFEITURE/PENALTY BANKRUPTCY OTHER STATUTES |
O 110 Insurance PERSONAL INJURY PERSONAL INJURY [0 625 Drug Related Seizure O 422 Appeal 28 USC 158 0 375 False Claims Act
J 120 Marine C1 310 Airplane J 365 Personal Injury - of Property 21 USC 881 |C 423 Withdrawal 1 376 Qui Tam (31 USC
© 130 Miller Act O 315 Airplane Product Product Liability 0 690 Other 28 USC 157 3729(a))
C1 140 Negotiable Instrument Liability 0 367 Health Care/ 0 400 State Reapportionment
1 150 Recovery of Overpayment | 320 Assault, Libel & Pharmaceutical PROPERTY RIGHTS 0 410 Antitrust
& Enforcement of Judgment Slander Personal Injury O 820 Copyrights 0 430 Banks and Banking
1 151 Medicare Act © 330 Federal Employers’ Product Liability 0 830 Patent O 450 Commerce
C1 152 Recovery of Defaulted Liability 1 368 Asbestos Personal O 835 Patent - Abbreviated 0 460 Deportation
Student Loans C1 340 Marine Injury Product New Drug Application | 470 Racketeer Influenced and
(Excludes Veterans) C1 345 Marine Product Liability 1 840 Trademark Corrupt Organizations
CO 153 Recovery of Overpayment Liability PERSONAL PROPERTY LABOR SOCIAL SECURITY O 480 Consumer Credit
of Veteran’s Benefits 1 350 Motor Vehicle O 370 Other Fraud O 710 Fair Labor Standards O 861 HIA (1395ff) © 490 Cable/Sat TV
1 160 Stockholders’ Suits 355 Motor Vehicle O 371 Truth in Lending Act O 862 Black Lung (923) O 850 Securities/Commodities/
QO 190 Other Contract Product Liability O 380 Other Personal 01 720 Labor/Management C1 863 DIWC/DIWW (405(g)) Exchange
0 195 Contract Product Liability | 360 Other Personal Property Damage Relations 0 864 SSID Title XVI © 890 Other Statutory Actions
© 196 Franchise Injury 0 385 Property Damage 0 740 Railway Labor Act 0 865 RSI (405(g)) © 891 Agricultural Acts
O 362 Personal Injury - Product Liability 0 751 Family and Medical © 893 Environmental Matters
Medical Malpractice Leave Act 0 895 Freedom of Information
I REAL PROPERTY CIVIL RIGHTS PRISONER PETITIONS _|0 790 Other Labor Litigation . FEDERAL TAX SUITS Act
210 Land Condemnation GX 440 Other Civil Rights Habeas Corpus: 0 791 Employee Retirement © 870 Taxes (U.S. Plaintiff 1 896 Arbitration
0 220 Foreclosure C1 441 Voting 0 463 Alien Detainee Income Security Act or Defendant) O 899 Administrative Procedure
O 230 Rent Lease & Ejectment 1 442 Employment © 510 Motions to Vacate QO 871 IRS—Third Party Act/Review or Appeal of
0 240 Torts to Land O} 443 Housing/ Sentence 26 USC 7609 Agency Decision

 

 

 

 

 

 

 

 

©) 245 Tort Product Liability Accommodations 0 530 General 0 950 Constitutionality of
O 290 All Other Real Property C1 445 Amer. w/Disabilities -] 0 535 Death Penalty IMMIGRATION State Statutes
Employment . Other: C1 462 Naturalization Application
446 Amer. w/Disabilities -] 0 540 Mandamus & Other {0 465 Other Immigration
Other 0 550 Civil Rights Actions
1 448 Education 0 555 Prison Condition
OF 560 Civil Detainee -
Conditions of
Confinement
V. ORIGIN (Place an “X” in One Box Only) .
JX 1° Original 2 Removed from O 3  Remanded from 0 4 Reinstatedor © 5 Transferred from © 6 Multidistrict 0 8 Multidistrict
Proceeding State Court Appellate Court Reopened Another District Litigation - Litigation -
(specify) Transfer Direct File

 

VI. CAUSE OF ACTION

42 U.S.C.1983

 

Brief description of cause:
Illegal search, violation of equal protection, violation of state laws

Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):

 

 

 

 

 

VII. REQUESTED IN © CHECK IF THIS IS A CLASS ACTION DEMAND $ CHECK YES only if demanded in complaint:
COMPLAINT: UNDER RULE 23, F.R.Cv.P. JURY DEMAND: }{Yes ONo
VIII. RELATED CASE(S)
IF ANY (See instructions): 1UDGE DOCKET ar
DATE SIGNATURE OF 0 \Y OF RECORD
12/04/2018
FOR OFFICE USE ONLY
RECEIPT # AMOUNT APPLYIN JUDGE MAG. JUDGE

 
